Case 1:17-cv-02897-TWP-MPB Document 117 Filed 11/12/19 Page 1 of 3 PageID #: 2166




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  INDIANA STATE CONFERENCE OF THE                 )
  NATIONAL ASSOCIATION FOR THE                    )
  ADVANCEMENT OF COLORED PEOPLE                   )
  (NAACP),                                        )
  LEAGUE OF WOMEN VOTERS OF INDIANA,              )
                                                  )
                               Plaintiffs,        )
                                                  )
                            v.                    )           No. 1:17-cv-02897-TWP-MPB
                                                  )
  CONNIE LAWSON in her official capacity as       )
  Secretary of State for the State of Indiana,    )
  J. BRADLEY KING in his official capacity as Co- )
  Director, Indiana Election Division,            )
  ANGELA NUSSMEYER in her official capacity )
  as Co-Director of Indiana Election Commission,  )
                                                  )
                               Defendants.        )

                                                      ORDER

         On October 30, 2019, Magistrate Judge Brookman issued an order staying this case until

  May 1, 2020. Accordingly, the final pretrial set February 26, 2020 and the trial set March 23, 2020

  are VACATED. If this matter is not settled or otherwise resolved by May 1, 2020, the stay will

  be lifted and a new trial date will be scheduled.


         IT IS SO ORDERED.

         Date:    11/12/2019
Case 1:17-cv-02897-TWP-MPB Document 117 Filed 11/12/19 Page 2 of 3 PageID #: 2167




  Distribution:

  Jefferson S. Garn
  INDIANA ATTORNEY GENERAL
  Jefferson.Garn@atg.in.gov

  Trent A. McCain
  MCCAIN LAW OFFICES, P.C.
  Trent@McCain.Law

  Rebecca L. McClain
  INDIANA ATTORNEY GENERAL
  rebecca.mcclain@atg.in.gov

  Ellison Sylvina Ward Merkel
  QUINN EMANUEL URQUHART & SULLIVAN LLP
  ellisonmerkel@quinnemanuel.com

  Diana Lynn Moers Davis
  INDIANA ATTORNEY GENERAL
  diana.moers@atg.in.gov

  Parvinder Kaur Nijjar
  INDIANA ATTORNEY GENERAL
  parvinder.nijjar@atg.in.gov

  Myrna Perez
  BRENNAN CENTER FOR JUSTICE
  perezm@brennan.law.nyu.edu

  Aleksandrina Penkova Pratt
  INDIANA ATTORNEY GENERAL
  aleksandrina.pratt@atg.in.gov

  Sascha N. Rand
  QUINN EMANUEL URQUHART & SULLIVAN LLP
  sascharand@quinnemanuel.com

  Eliza Max Sweren-Becker
  BRENNAN CENTER FOR JUSTICE
  eliza.sweren-becker@nyu.edu

  Ellyde R. Thompson
  QUINN EMANUEL URQUHART & SULLIVAN LLP
  ellydethompson@quinnemanuel.com
Case 1:17-cv-02897-TWP-MPB Document 117 Filed 11/12/19 Page 3 of 3 PageID #: 2168




  Kelly Suzanne Thompson
  INDIANA ATTORNEY GENERAL
  kelly.thompson@atg.in.gov

  Alexandre J. Tschumi
  QUINN EMANUEL URQUHART & SULLIVAN LLP
  alexandretschumi@quinnemanuel.com
